  Case 7:17-cv-02810-PMH-PED Document 143 Filed 07/16/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 RICKY KAMDEN-OUAFFO,

                                  Plaintiff,
  v.                                                               MEMORANDUM
                                                                   OPINION AND ORDER
 BALCHEM CORP., et al,
                                                                   17-CV-2810 (PMH)
                                    Defendants.
 --------------------------------------------------------------X
 PHILIP M. HALPERN, United States District Judge:

        On June 15, 2020, Magistrate Judge Paul E. Davison issued an Amended Civil Case

Discovery Plan and Scheduling Order. (Doc. 131, the “Scheduling Order”). By letter dated

June 17, 2020, Plaintiff filed a Notice of Objections to Judge Davison’s Scheduling Order.

(Doc. 132). Plaintiff asserts that he “will not participate in a redo of discovery” and states,

generally, that he does not believe additional discovery is needed and that the case should

proceed to the summary judgment or trial stage. (Id.). On June 30, 2020, Plaintiff filed a

Notice of Motion pursuant to Fed. R. Civ. P. 72(b)(2) seeking to “‘reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate

judge with instruction’ concerning the Magistrate Judge’s [ECF # 131] scheduling order.”

(Doc. 138). On July 14, 2020, the Court directed Defendants to respond to Plaintiff’s

motion. (Doc. 140). On July 15, 2020, Defendants filed a response. (Doc. 141). In their

response, Defendants assert that “Plaintiff’s application must be denied since discovery in

this matter has not been completed due to Plaintiff’s ongoing refusal to participate in the

discovery process in good faith, refusal to comply with Magistrate Davison’s Scheduling

Orders and persistent filing of Motions seeking to void Magistrate Davison’s Scheduling

Orders.” (Id. at 1). Defendants also “request the Court to direct Plaintiff to participate in

his oral deposition by virtual means on a mutually acceptable date between August 25 and


                                                   1
    Case 7:17-cv-02810-PMH-PED Document 143 Filed 07/16/20 Page 2 of 3




September 20, 2020, before the close of fact discovery.” (Id. at 2). On July 16, 2020,

Plaintiff filed a reply letter.

         For the reasons set forth below, the Court declines to reject or modify Judge

Davison’s Scheduling Order.

                                    STANDARD OF REVIEW

         The Scheduling Order issued by Judge Davison was non-dispositive.1 Fed. R. Civ.

P. 72 permits a party to file objections to a non-dispositive decision of a magistrate judge

“within 14 days of being served with a copy [of the magistrate judge’s written order].” Fed.

R. Civ. P. 72(a) “The district judge in the case must consider timely objections and modify

or set aside any part of the order that is clearly erroneous or is contrary to law.” Id. “An

order is clearly erroneous only when the reviewing court on the entire evidence is left with

the definite and firm conviction that a mistake has been committed.” Rivera v. Hudson

Valley Hosp. Grp., Inc., No. 17-CV-5636, 2019 WL 3955539, at *2 (S.D.N.Y. Aug. 22,

2019) (quoting Khaldei v. Kaspiev, 961 F. Supp. 2d 572, 575 (S.D.N.Y. 2013)). A decision

is “contrary to law if it fails to apply or misapplies relevant statutes, case law or rules of

procedure.” Id. (quoting Khaldei, 961 F. Supp. 2d at 575).

                                              ANALYSIS

         Plaintiff objects to Judge Davison’s Scheduling Order and states, generally, that the

case is ready for trial (or summary judgment) and that he only wants to participate in limited

additional discovery on an accelerated basis. (See generally Docs. 132 and 142). Based on

Plaintiff’s arguments and applicable law, the Court cannot conclude that the Scheduling

Order is clearly erroneous or contrary to law.


1
  Plaintiff moves pursuant to Fed. R. Civ. P. 72(b). However, because a scheduling order is non-dispositive,
the Court considers Plaintiff’s motion pursuant to Fed. R. Civ. P. 72(a).


                                                     2
  Case 7:17-cv-02810-PMH-PED Document 143 Filed 07/16/20 Page 3 of 3




       While Plaintiff desires to unilaterally accelerate the discovery timeline, Plaintiff

has pointed to no case law, and the Court is aware of none, which indicate that Judge

Davison’s entry of the Scheduling Order is clearly erroneous or is contrary to law. Plaintiff

has failed to meet the stringent review standard of Fed. R. Civ. P. 72. Accordingly, the

Court declines to reject or modify Judge Davison’s Scheduling Order.

       Additionally, the Court instructs Defendants to direct its request regarding the

timing and means of Plaintiff’s deposition to Judge Davison as this case has been referred

to Judge Davison for all discovery-related matters. (Doc. 75).

                                     CONCLUSION

       Plaintiff’s request that the Court reject or modify Judge Davison’s Scheduling

Order is DENIED.

       The Clerk is instructed to terminate the motion (Doc. 138).


                                                             SO ORDERED:

Dated: New York, New York
       July 16, 2020
                                                             ________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                             3
